Exhibit 10.3

 

AMCON DISTRIBUTING COMPANY

2018 OMNIBUS INCENTIVE PLAN

[INCENTIVE][OR][NONQUALIFIED] STOCK OPTION AGREEMENT

 

 

 

Date of Grant:

[__________], 20[__]

 

 

Number of Shares to
Which Option Relates:

[______________ (____)]

 

 

Option Exercise Price per Share
(Representing 100% of the Fair Market Value

 on the Date of Grant):

$[_________]

 

This [Incentive][OR][Nonqualified] Stock Option Agreement dated [__________],
20[__] (this "Award Agreement"), is made by and between AMCON Distributing
Company, a Delaware corporation (the "Company"), and [_______] ("Optionee").

RECITALS:

A.        Effective December 21,  2018, the Company's stockholders approved the
AMCON Distributing Company 2018 Omnibus Incentive Plan (the "Plan") pursuant to
which the Company may, from time to time, grant options to purchase shares of
the Company's common stock to eligible Service Providers of the Company.

B.         Optionee is a Service Provider of the Company or one of its
Affiliates and the Company desires to encourage Service Provider to own an
equity interest in the Company and to have an added incentive to advance the
interests of the Company, and desires to grant to Optionee [an incentive][OR][a
nonqualified] stock option to purchase shares of the Company’s common stock on
the terms and conditions reflected in this Agreement, the Plan and as otherwise
established by the Committee.

AGREEMENT:

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
agree as follows:

1.         Incorporation of Plan.  All provisions of this Agreement and the
rights of Optionee are subject in all respects to the provisions of the Plan and
the powers of the Committee therein provided.  Capitalized terms used in this
Agreement but not defined will have the meaning set forth in the Plan.

2.         Grant of Stock Option.  As of the Date of Grant identified above, the
Company grants Optionee,  subject to this Agreement and the Plan, the right,
privilege and option (the "Option") to purchase, in one or more exercises, all
or any part of that number of Shares of Stock identified above opposite the
heading "Number of Shares to Which Option Relates" (the "Option Shares"), at the
per Share price specified above opposite the heading "Option Exercise Price
per Share".  [THE FOLLOWING

1

--------------------------------------------------------------------------------

 



SENTENCE IS ADDED IN THE CASE OF EMPLOYEE INCENTIVE OPTIONS][This Option is
intended to qualify as an "incentive stock option" within the meaning of Section
422 of the Code, and shall be so construed; provided, however, that nothing in
this Agreement shall be interpreted as a representation, guarantee or other
undertaking on the part of the Company that this Option is or will be determined
to be an "incentive stock option" within such section or any other section of
the Code.]

3.         Consideration to the Company.  In consideration of the granting of
this Option by the Company, Optionee agrees to render faithful and efficient
services as a Service Provider of the Company or one of its Affiliates.  Nothing
in this Agreement or in the Plan will confer upon Optionee any right to continue
as such a Service Provider or will interfere with or restrict in any way the
rights of the Company or any of its Affiliates, which are hereby expressly
reserved, to terminate Optionee's  position as a Service Provider at any time
for any reason whatsoever, with or without cause.

4.         Exercisability of Option.  During Optionee's lifetime, this Option
may be exercised only by Optionee.  This Option, except as specifically provided
elsewhere under the terms of the Plan, shall vest and become exercisable as
follows:

 

 

 

 

Years Elapsed from Date of Grant

 

Percentage Exercisable

 

 

 

1 Year

 

[___]%

[__] Years

 

[___]%

[__] Years

 

[___]%

[__] Years or More

 

100%

 

For purposes of this Section 4, a year shall mean a period of 365 days (or 366
days in the event of a leap year).  Notwithstanding the above Option vesting
schedule, this Option will become fully exercisable upon Optionee's death or
Disability provided the Option has not otherwise expired, been cancelled or
terminated.

5.         Method of Exercise.  Provided this Option has not expired, been
terminated or cancelled in accordance with the terms of the Plan, the portion of
this Option which is otherwise exercisable pursuant to Section 4 may be
exercised in whole or in part, from time to time by delivery to the Company or
its designee a written notice which will:

(a)        set forth the number of Shares with respect to which the Option is to
be exercised;

(b)        if the person exercising this Option is not Optionee, be accompanied
by satisfactory evidence of such person's right to exercise this Option; and

(c)        be accompanied by payment in full of the Option Exercise Price in the
form of cash, or a certified bank check made payable to the order of the Company
or any other means allowable under the Plan which the Company in its sole
discretion determines will provide legal consideration for the Shares.

6.         Expiration of Option.  Unless terminated earlier in accordance with
the terms of this Agreement or the Plan, the Option granted herein will expire
at 5:00 P.M., Central Time, on the ten (10) year Anniversary of the Date of
Grant (the "Expiration Date").  If the Expiration Date is a day on which

2

--------------------------------------------------------------------------------

 



the Company is not open for business, then the Option granted herein will
expire, unless earlier terminated in accordance with the terms of this Agreement
or the Plan, at 5:00 P.M., Central Time, on the first business day before such
Expiration Date.

7          Effect of Separation from Service.  If Optionee ceases to be Service
Provider for any reason, including cessation by death or Disability, the effect
of such termination of employment on all or any portion of this Option is as
provided below.  Notwithstanding anything below to the contrary, in no event may
the Option be exercised after the Expiration Date.

(a)        If Optionee's  position as a Service Provider with the Company or any
of its Affiliates is terminated by the Company or such Affiliate for Cause, the
Option will immediately be forfeited as of the time of such termination.

(b)        If Optionee ceases to be a Service Provider to the Company or any of
its Affiliates due to Optionee's resignation or termination by the Company or
such Affiliate without Cause, the portion of this Option which was otherwise
exercisable pursuant to Section 4 on the date of such resignation or termination
may be exercised by Optionee at any time prior to 5:00 P.M., Central Time, on
the ninetieth (90th) calendar day following the effective date of Optionee's
 resignation or termination.  If such ninetieth (90th) day is not a business
day, then the Option will expire at 5:00 P.M., Central Time, on the first
business day immediately following such ninetieth (90th) day.

(c)        If Optionee ceases to be a Service Provider with the Company or any
of its Affiliates due to Optionee's death or Disability, the Option may be
exercised by Optionee at any time prior to 5:00 P.M., Central Time, on the 365th
calendar day following the effective date of Optionee's  cessation as a Service
Provider.  If such 365th day is not a business day, then the Option will expire
at 5:00 P.M., Central Time, on the first business day immediately following such
365th day.

8.         Notices.  Any notice to be given under the terms of this Agreement to
the Company will be addressed to the Secretary of the Company at AMCON
Distributing Company, 7405 Irvington Road, Omaha, Nebraska 68122, and any notice
to be given to Optionee will be addressed to him or her at the address given
beneath his or her signature hereto.  By a notice given pursuant to this Section
8, either party may hereafter designate a different address for notices to be
given to him or her.  Any notice which is required to be given to Optionee will,
if Optionee is then deceased, be given to Optionee's personal representative if
such representative has previously informed the Company of his or her status and
address by written notice under this Section 8.  Any notice will be deemed duly
given when enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service.

9.         Nontransferability.  Except as otherwise provided in this Agreement
or in the Plan, the Option and the rights and privileges conferred hereby will
not be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to execution, attachment,
or similar process.  Upon any attempt to transfer, assign, pledge, hypothecate
or otherwise dispose of the Option, or of any right or privilege conferred
hereby, or upon the levy of any attachment or similar process upon the rights
and privileges conferred hereby, contrary to the provisions hereby, this Option
and the rights and privileges conferred hereby will immediately become null and
void.



3

--------------------------------------------------------------------------------

 



10.       Status of Optionee.  Optionee shall not be deemed a stockholder of the
Company with respect to any of the Shares subject to this Option, except for
those Shares that have been purchased and issued to him or her.  The Company
shall not be required to issue or transfer any certificates for Shares issued
upon exercise of this Option until all applicable requirements of law have been
complied with and, if applicable, such Shares shall have been duly listed on any
securities exchange on which the Shares may then be listed.

11.       [THIS SECTION IS ADDED IN THE CASE OF EMPLOYEE INCENTIVE
OPTIONS][Notice of Disqualifying Disposition.  In order to enable the Company to
avail itself of any income tax deduction to which it may be entitled, Optionee
shall notify the Company of his or her intent to dispose of any of the Shares
issued upon exercise of this Option within two (2) years from the Date of Grant
and one (1) year from the date of exercise of the Option.  Promptly after such
disposition Optionee shall notify the Company of the number of Shares disposed
of, the dates of acquisition and disposition of such Shares, and the
consideration, if any, received on such disposition.]

12.       Titles.  Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

13.       Amendment.  This Agreement may be amended only by a writing executed
by the parties hereto which specifically states that it is amending this
Agreement; provided, however, the Company may unilaterally amend this Agreement
if it determines that a ministerial amendment is necessary which does not
adversely affect the rights of Participant or the potential economic benefit
intended to be conveyed hereunder.

14.       Governing Law.  The laws of the State of Delaware will govern the
interpretation, validity and performance of this Agreement regardless of the law
that might be applied under principles of conflicts of laws.

15.       Binding Effect.  A signature of a party to this Agreement sent by
facsimile or other electronic transmission shall be deemed to constitute an
original and fully effective signature of such party.  Except as expressly
stated herein to the contrary, this Agreement will be binding upon and inure to
the benefit of the respective heirs, legal representatives, successors and
assigns of the parties hereto.

This Agreement has been executed and delivered by the parties hereto.

 

The Company:

Participant:

 

 

AMCON DISTRIBUTING COMPANY

 

 

 

By: ____________________________

____________________________

Name:

[_______]

Title:

 

 

 

4

--------------------------------------------------------------------------------